Order entered September 4, 2013




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-00830-CR

                                   EX PARTE JOSE AMAYA

                        On Appeal from the 265th Judicial District Court
                                     Dallas County, Texas
                            Trial Court Cause No. WX11-90031-R

                                             ORDER
          The Court has received a lose copy of the trial court’s June 26, 2012 order denying

appellant’s application for writ of habeas corpus. However, the clerk’s record filed in this appeal

does not contain a copy of the June 26, 2012 order or the trial court’s certification of appellant’s

right to appeal.

          Accordingly, we ORDER the trial court to prepare a certification of appellant’s right to

appeal. See TEX. CODE CRIM. P. ANN. art. 11.072, § 8 (appeal of order denying habeas corpus

relief); TEX. R. APP. P. 25.2(a)(2) (certification to prepared when trial court enters appealable

order).

          We ORDER the Dallas County District Clerk to file, by SEPTEMBER 10, 2013, a

supplemental record containing both the June 26, 2012 order denying appellant’s application for

writ of habeas corpus and the trial court’s certification of appellant’s right to appeal.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Mark Stoltz, Presiding Judge, 265th Judicial District Court; Gary Fitzsimmons, Dallas

County District Clerk; Dallas County District Clerk’s Office, Criminal Records Division; and

counsel for all parties.


                                                   /s/    DAVID L. BRIDGES
                                                          PRESIDING JUSTICE